Some complaint in the state's motion for rehearing is directed at the expression in our original opinion that "the only flash of a pistol seen by Gates was not towards deceased." This statement was a conclusion from the evidence of Gates, who said:
"I saw the flash of the last shot from the pistol just as I turned around. The pistol was elevated at the time I saw the flash from it — I saw the light of one of the shots, I guess the last one. The pistol was not elevated exactly straight up, but up about like that (indicating), I suppose at an angle of about forty-five degrees."
We only meant to convey the idea that from the evidence quoted it appeared the flash was not directly at deceased.
It is the contention of the state here, as it doubtless was in the court below, that the facts in evidence did not raise the issue of negligent homicide at all. Having in mind this position of the state we have again carefully reviewed all the evidence and have been unable to escape the conviction that *Page 163 
the issue of negligent homicide was raised. Of course, it is not for the trial judge nor this court to say that such issue was or was not established. It is enough if the evidence raised it. This would require submission of the issue to the jury under appropriate instructions.
Art. 4671, Revised Civil Statutes, reads as follows:
"* * * An action for actual damages on account of the injuries causing the death of any person may be brought in the following cases. 1. When an injury causing death of any person is caused by the wrongful act, neglect, carelessness, unskillfulness, or default of another person. * * *"
The state presented oral argument and also filed a most plausible written argument in which the position is taken that if effect be given to the provision of the civil statute just quoted the law of negligent homicide of the first degree has been repealed. What we conceive to be erroneous in the state's position is that the result — in so far as civil liability is concerned — of the negligent performance of an act has been confused with the act itself aside from negligence. The writers of our code in defining negligent homicide of the first degree as the performance of a "lawful act" in a negligent and careless manner, and defining a "lawful act" as one which would give no just occasion for a civil action (Art. 1231, P. C.), necessarily had reference to a "lawful act" as one which per se
formed no basis for civil action. That such construction must be correct is demonstrated by the very illustrations of negligent homicide of the first degree found in the statute (Art. 1234, P. C.), as well as in cases upon the subject found in our reports. To charge negligent homicide of the first degree in an indictment it must be alleged that accused was engaged in the performance of a "lawful act," setting it out; this must be followed by the averment of negligence and carelessness in the performance of the act which in and of itself was harmless in the sense that per se it furnished no basis for a civil action. The point we have in mind may be better understood by concrete illustrations. In Morris v. State, 35 Tex.Crim. Rep., it was averred that accused was performing a lawful act, to-wit: Driving a team hitched to a wagon along a public road. There can be no doubt that the act of so driving along the road gave no "just occasion for a civil action," therefore, it was a "lawful act" under Art. 1231; but it was further averred that he negligently and carelessly drove at a furious rate of speed thereby throwing a party from the wagon and killing him. The negligent performance of the "lawful act" might give just occasion *Page 164 
for a civil action, but if the party be proceeded against under the criminal statute it would be negligent homicide of the first degree, because the act of driving the wagon along the road was per se "lawful." Another illustration is found in Gordon v. State, 90 S.W. 636. A physician performing an operation is engaged in a "lawful" act which per se forms no basis for civil action. If it be performed negligently there would be occasion for civil action, but if criminal prosecution be lodged on account of the death of the patient it would be negligent homicide of the first degree. Why? Because the operation itself was "lawful." Still another illustration is found in the case of Blalock v. State, 40 Tex.Crim. Rep.,49 S.W. 100, where the death of accused's wife resulted from his effort to take a gun from her. In that case, it is said:
"It is claimed, however, that, while he had the right to take the gun from his wife, he was negligent in the method of taking it from her. We recognize the rule on this subject to be as follows: 'One who does an act lawful in itself, from which damage results to another, is not answerable for such damage, unless he has been guilty of negligence or other default in the manner of doing the act.' 1 Thomp. Neg., p. 447, citing Losee v. Buchanan, 51 N.Y. 476. Our statute is in accordance with this rule, which makes the doing of a lawful act in a negligent manner, with no apparent intention to kill, if death results, negligent homicide of the first degree."
Being confirmed in our view that the issue of negligent homicide was raised by the evidence, that the omission to charge thereon was pertinently called to the court's attention, and that such omission was hurtful to appellant, it follows that the state's motion for rehearing should be overruled, and it is so ordered.
Overruled.